CLAY, Commissioner.
The sole ground for reversal raised on this appeal is that our habitual criminal procedure, which allows the reading to the jury of an indictment and a conviction of another offense (to determine if the appellant was a second offender), violated appellant’s rights under the Due Process clause of the Fourteenth Amendment to the Federal Constitution and section 11 of the Kentucky Constitution. In three recent cases we have decided this question adversely to appellant’s contention. Jones v. Commonwealth, Ky., 401 S.W.2d 68; Wilson v. Commonwealth, Ky., 403 S.W.2d 705; and Cole v. Commonwealth, Ky., 405 S.W.2d 753 (decided June 17, 1966).
The judgment is affirmed.